        Case 1:19-cv-01685-AWI-BAM Document 19 Filed 07/20/20 Page 1 of 3

 1   KEVIN G. LITTLE, Bar No. 149818
     LAW OFFICE OF KEVIN G. LITTLE
 2   Post Office Box 8656
     Fresno, California 93747
 3   Telephone: (559) 342-5800
     Facsimile: (559) 242-2400
 4   E-Mail: kevin@kevinglittle.com

 5   Attorneys for Plaintiffs
     CHRISTINE SAUNDERS AND DAVID SAUNDERS
 6
      RYAN L. EDDINGS, Bar No. 256519
 7    VANESSA M. COHN, Bar No. 314619
      LITTLER MENDELSON, P.C.
 8    5200 North Palm Avenue, Suite 302
      Fresno, CA 93704-2225
 9    Telephone:    (559) 244-7500
      Facsimile:    (559) 244-7525
10    Email: reddings@littler.com
             vcohn@littler.com
11
      Attorneys for Defendant
12    MICROSOFT CORPORATION

13
                                            UNITED STATES DISTRICT COURT
14
                                        EASTERN DISTRICT OF CALIFORNIA
15
      CHRISTINE SAUNDERS, DAVID                                  Case No. 1:19-cv-01685-AWI-BAM
16    SAUNDERS
                                                                  ORDER GRANTING STIPULATION FOR
17                            Plaintiffs,                         EXTENSION OF TIME TO FILE
                                                                  DISPOSITIONAL DOCUMENTS
18             v.
                                                                   Complaint Filed: December 1, 2019
19    MICROSOFT CORPORATION,
20                            Defendant.
21
                        Plaintiffs Christine Saunders and David Saunders and Defendant Microsoft
22
     Corporation (together, the “Parties”) have resolved this case in its entirety. [See, e.g., ECF 16,
23
     Plaintiffs’ Notice of Settlement.] However, pursuant to the terms of the Parties’ settlement, the Parties
24
     require a brief extension of time, through August 20, 2020, to file dispositional documentation in this
25
     matter.
26
                        It is so stipulated.
27
     ///
28
      4828-5977-2099.1 100601.1007

                             Stipulation for Continuance of Deadline to File Dispositional Documentation
        Case 1:19-cv-01685-AWI-BAM Document 19 Filed 07/20/20 Page 2 of 3

 1   Dated: July 17, 2020

 2

 3                                                               /s/ Kevin G. Little
                                                                 KEVIN G. LITTLE
 4                                                               THE LAW OFFICE OF KEVIN G. LITTLE
                                                                 Attorneys for Plaintiffs
 5                                                               CHRISTINE SAUNDERS AND DAVID
                                                                 SAUNDERS
 6

 7   Dated: July 17, 2020

 8
                                                                  /s/ Vanessa M. Cohn
 9                                                                RYAN L. EDDINGS
                                                                  VANESSA M. COHN
10                                                                LITTLER MENDELSON, P.C.
                                                                  Attorneys for Defendant
11                                                                MICROSOFT CORPORATION

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
      4828-5977-2099.1 100601.1007
                                                                2.
                             Stipulation for Continuance of Deadline to File Dispositional Documentation
        Case 1:19-cv-01685-AWI-BAM Document 19 Filed 07/20/20 Page 3 of 3

 1                                                          ORDER

 2            Pursuant to Local Rule 160(b), the Court may extend the time for filing dispositional papers

 3   for good cause shown. Here, the parties have not explained why they require an extension of time to

 4   file dispositional papers. See Sprague v. Fin. Credit Network, Inc., 2018 WL 4616688, at *4 (E.D.

 5   Cal. Sept. 25, 2018) (“[Good cause] requires the party to show that despite due diligence the

 6   scheduled deadline could not be met.”). However, based upon the parties’ consent to the amended

 7   deadline, and in the interest of justice, the Court finds that the parties’ request is warranted and no

 8   prejudice will result.

 9            Accordingly, IT IS HEREBY ORDERED that the parties shall file appropriate papers to

10   dismiss or conclude this action in its entirety no later than August 20, 2020. The parties are advised

11   that any future extensions will require demonstrated showing of good cause. Good cause may

12   consist of the inability to comply with court orders in light of the COVID-19 pandemic. Any such

13   future difficulties should be explained.

14
     IT IS SO ORDERED.
15

16       Dated:       July 20, 2020                                     /s/ Barbara     A. McAuliffe       _
                                                                UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27

28
      4828-5977-2099.1 100601.1007
                                                                3.
                             Stipulation for Continuance of Deadline to File Dispositional Documentation
